Case 1:18-cv-00462-MN Document 110-1 Filed 03/13/19 Page 1 of 3 PageID #: 1672




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

GAVRIELI BRANDS LLC, a California
Limited Liability Company,

                    Plaintiff,

        v.
                                                        Civil Action No. 18-462-MN
SOTO MASSINI (USA) CORP., a Delaware
corporation; and THOMAS PICHLER, an
individual,

                    Defendants.


     [PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION FOR SANCTIONS

        AND NOW, this ____ day of ________________, 2018, upon consideration of Plaintiff

Gavrieli Brands LLC (“Gavrieli”)’s Motion for Sanctions Pursuant to Fed. R. Civ. P. 37(b), it is

hereby ORDERED that the said motion is GRANTED.

        IT IS FURTHER ORDERED that:

        1.      Infringement of the patents-in-suit and Gavrieli’s trade dress is HEREBY deemed

established for purposes of this action.

        2.      Gavrieli is entitled to an adverse inference jury instruction concerning the sales

documents withheld by Defendants. Specifically, Gavrieli shall be entitled to have the following

instruction included in the final jury instructions for trial:

                In this case, Gavrieli asked Defendants, Soto Massini (USA) Corp.
                and Mr. Pichler, for all sales information for the Accused Products,
                including sales orders that were generated through the Shopify store
                and any brick-and-mortar stores. Defendants falsely represented to
                this Court and Gavrieli, on more than one occasion, that these
                documents did not exist, and that the Accused Products had never
                been sold on Shopify or in any brick-and-mortar stores.

                After discovering that these representations were false, the Court
                ordered Defendants to produce all sales orders for the Accused

                                                  -1-
Case 1:18-cv-00462-MN Document 110-1 Filed 03/13/19 Page 2 of 3 PageID #: 1673




               Products regardless of the sales channel. Although they were legally
               obligated to obey the Court, Defendants violated this Court’s Order
               by failing to produce any sales orders for the Accused Products.

               You, the jury, may infer that Defendants, Soto Massini (USA) Corp.
               and Mr. Pichler, violated this Court’s order to conceal from Gavrieli
               the full extent of their patent and trade dress infringement. You may
               also infer that Defendants did not turn over their sales data to
               Gavrieli, as they were ordered to, because they believe the actual,
               complete sales data would have been unfavorable to Defendants.
               You may also infer that the sales data would have helped Gavrieli
               prove its case.

       3.      Immediately following the reading of this jury instruction at trial, Gavrieli shall be

permitted to play portions of Soto Massini (USA) Corporation’s videotaped 30(b)(6) deposition

and identify Defendants’ false representations to the jury.


       4.      Gavrieli shall be entitled to an adverse jury instruction regarding the customer

communications that were withheld by Defendants. Specifically, Gavrieli shall be entitled to have

the following instruction included in the final jury instructions for trial:

               Gavrieli also asked Defendants, Soto Massini (USA) Corp. and Mr.
               Pichler, for all of the e-mails they received from customers
               referencing “Tieks” or “Gavrieli.” Defendants falsely represented to
               this Court and Gavrieli that no such documents existed.

               After discovering this representation was false, the Court ordered
               Defendants to produce all of their customer e-mails referencing
               “Tieks” or “Gavrieli.” Although they were legally obligated to obey
               the Court, Defendants violated the order by failing to produce all of
               the requested e-mails.

               You, the jury, may infer that Defendants, Soto Massini (USA) Corp.
               and Mr. Pichler, violated this Court’s order to conceal from Gavrieli
               the full extent of their trade dress infringement. You may also infer
               that these e-mails would have shown that Defendants’ customers
               associate the trade dress with Gavrieli, and that Defendants’ use of
               the trade dress in the Accused Products confused these customers.

       5.      Gavrieli is awarded its attorneys’ fees and costs incurred in connection with

Gavrieli’s motion to compel (D.I. 29 & 93) and its Motion for Sanctions. Within ten (10) business

                                                 -2-
Case 1:18-cv-00462-MN Document 110-1 Filed 03/13/19 Page 3 of 3 PageID #: 1674




days of the date of this Order, Gavrieli shall submit evidence regarding its attorneys’ fees and costs

incurred in connection with these discovery motions.



Dated: ___________ ____, 2019


                                                                 The Honorable Maryellen Noreika
                                                                 United States District Court Judge




                                                -3-
